Citation Nr: 0322712	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to October 1945 and served in the Regular Philippine Army 
from October 1945 to March 1946.  No prisoner of war (POW) 
service is verified.  The appellant is his widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO).  That rating 
decision, inter alia, found that the appellant had submitted 
new and material evidence to reopen the claim for service 
connection for the cause of the veteran's death, but denied 
it as not well-grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's death certificate indicates that he died on 
December [redacted]
, 1984, at age 80, and that the immediate cause of 
his death was malignant malaria and the antecedent cause was 
pneumonia.  

3.  At the time of the veteran's death in December 1984, he 
was not service-connected for any disability. 

4.  The competent medical evidence of record does not show 
that a disability related to active service was a principal 
or a contributory cause of death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1103, 1112, 1113, 1131, 
1137, 1310, 5102, 5103, 5103A & 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the February 2002 rating decision, 
the July 2002 statement of the case (SOC), the February 2003 
supplemental statement of the case, and letters sent to the 
appellant by the RO, adequately informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  The February 
2002 rating decision and the SOC set forth the laws and 
regulations pertaining to the merits of the appellant's 
claim.  The SOC also informed the appellant of the provisions 
of the VCAA.  In a September 2001 VCAA letter, the RO 
informed the appellant of the types of evidence that would 
establish entitlement to the benefit sought, and that VA 
would assist her in obtaining government or private medical 
or employment records, provided that she sufficiently 
identified the records sought and submitted releases as 
necessary.  In light of the foregoing, the Board finds that 
the appellant was notified and aware of the evidence needed 
to substantiate her claim and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's 1945 and 1946 
affidavits denying wounds or illnesses during his service.  
In addition, as noted above, the RO contacted the appellant 
by letter in September 2001 and asked her to identify all 
medical providers who treated the veteran for disabilities, 
especially the cause of his death.  

As to any duty to provide an examination and/or seek a 
medical opinion addressing the question of whether the 
medical causes of the veteran's death began during or are 
causally linked to service, the Board notes that, in the case 
of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (codified as amended at 38 
C.F.R. § 3.159(c)(4)).

With no evidence to substantiate that the veteran suffered 
from malaria or pneumonia during service, and no pertinent 
diagnosis of or findings attributable to them until many 
years after service, any nexus opinion at this late stage 
would be speculative.  Arguably, 38 U.S.C. § 5103A mandates a 
nexus opinion when there are pertinent abnormal clinical or 
laboratory findings recorded during or proximate to service 
(i.e., a pertinent abnormal finding that is attributed to or 
at least suggestive of the disability at issue sometime short 
of the amount of time that has elapsed between service and 
the initial diagnosis in this case) and competent post-
service evidence of the claimed disability.  Here, there is 
no suggestion of clinical or laboratory findings attributable 
to the veteran's fatal disorders either during service or 
until many years later.  Moreover, the veteran stated in a 
1945 affidavit that he had no wounds or illness while on 
active duty.  A clinician would have no means of linking the 
veteran's fatal disorders to service other than pure 
speculation.  

The appellant has not indicated there is additional competent 
medical evidence available to substantiate her claim.  
Without such evidence, the Board must conclude that no VA 
examination is required based on the facts of this case, 
because the examiner would have no recourse but to resort to 
speculation and fact-finding outside the realm of his or her 
expertise.  The examiner would inevitably be asked whether 
there is a causal link between the cause of the veteran's 
death and his service, when the only evidence pertinent to 
his physical health during service is an 1945 affidavit in 
which he denied wounds or illness.  See § 3 of the VCAA 
(codified as amended at 38 U.S.C. § 5103A(d)).

Under the above circumstances, there is no duty to provide an 
examination or opinion with regard to the claim on appeal.  
Id.; see also Wells v. Principi, No. 02-7404 (Fed. Cir. April 
29, 2003).  



Factual Background

The appellant is the veteran's widow.  During the appeal 
period, she has submitted numerous letters and affidavits.  
She contends that the veteran incurred the cause of his 
death, malignant malaria, during service and that he suffered 
from it at separation.  She contends that he was a POW.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The death certificate discloses that the veteran died on 
December [redacted]
, 1984, at age 80 at Major Ferdinand E. Marcos 
Veterans Regional Hospital.  Malignant malaria was identified 
as the immediate cause of death and the antecedent cause was 
pneumonia.  No other significant conditions contributing to 
death were indicated.  An autopsy was not indicated.  

At the time of the veteran's death in December 1984, he had 
no service-connected disability.  

Service personnel records reveal that in an October 1945 
affidavit the veteran stated that he did not have any wounds 
or illnesses during service.  He left blank the information 
concerning POW status.  In a March 1946 affidavit, the 
veteran stated that he did not have any wounds or illnesses 
during service.  He stated that the information concerning 
POW status was not applicable.

In a September 1969 statement, the Armed Forces of the 
Philippines described the veteran's service and did not 
indicate that he was a former POW.

In January 1983, a non-VA treating physician of the veteran 
diagnosed malignant malaria, subtertian bronchiectasis, 
avitaminosis, anxiety neurosis, bronchial spasm, and general 
debility.

In a March 1985 statement, the Armed Forces of the 
Philippines detailed the veteran's service and did not 
indicate any POW status.

In a March 1993 statement, an associate of the veteran 
indicated that the veteran died on December [redacted]
, 1984 at the 
Marcos Memorial Hospital.  In a March 1993 joint affidavit, 
two people who allegedly served with the veteran stated that 
he had had malignant malaria and pneumonia.  In a statement 
received by the RO in April 1993, an officer in the 
Philippine military alleged that the veteran was assigned a 
"P-3" status due to wounds during World War II.
 
In a June 1993 statement, a hospital official stated that the 
veteran was admitted to its facility on November 15, 1984 and 
died on December 1984.  The final diagnosis was vivax malaria 
secondary to pneumonia.

In February 1995, the U.S. Army Reserve Personnel Center 
verified the veteran's service as not including POW service.  
In March 1995, the U.S. Army Reserve Personnel Center noted 
that there was no change in the previous certification.

A November 1997 medical certificate from Veterans Regional 
Hospital provides that the veteran was examined and treated 
from December 15 to [redacted]
, 1984, with the diagnoses of malaria 
p. vivax, pneumonia and pulmonary tuberculosis.  The 
certificate provides that he was deceased at discharge.

In a May 1999 affidavit, twenty neighbors and associates 
stated that the veteran died of malignant malaria that they 
believed he incurred while a member of the Armed Forces of 
the Philippines.

The appellant submitted a VA Form 21-4142 in October 2001, on 
which she indicated that Dr. A.L.V. had treated the veteran 
from 1949 to 1984 for a variety of conditions, including 
malignant malaria.  A February 1999 report on letterhead 
identifying A.L.V., MD, provides that he had treated the 
veteran for a number of conditions, including malignant 
malaria, from January 1951 to April 1951.  

The record contains several VA memoranda regarding Dr. A.L.V.  
A January 2002 memorandum from the Veterans Service Center 
Manager to the veteran's claims file provides that A.L.V. had 
been a regular contributor of medical certificates in support 
of veterans' and widows' claims at the Manila RO for at least 
20 years.  He had submitted diaries of treatment for veterans 
in which he had made entries for "PTSD" as early as 1946.  
When challenged about using such a diagnosis 35 years before 
the term was even used, A.L.V. stated that he simply wrote 
down what the patient identified as the problem.  In 
addition, A.L.V. had been unable to produce any documentation 
of his medical credentials.  The Profession Regulation 
Commission of the Philippines had certified that A.L.V. had 
never been licensed to practice medicine in the Philippines.  
A copy of the certification, dated in June 2001, was attached 
and is in the claims file.  The memorandum also relates that 
A.L.V. admitted in 2001 that he often prepared fictitious 
medical certificates for claimants he had never met or 
treated.  The memorandum concluded that A.L.V. was part of an 
active "claims fixing" operation in the Pangasinan region. 
Thus, any medical certificates issued by him were to be 
accorded no credibility in the substantiation of claims for 
VA benefits.



Legal Analysis

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  In addition, service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Certain tropical diseases, such as malaria, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If not 
shown in service, service connection may be granted for 
active pulmonary tuberculosis if shown disabling to a 
compensable degree during the third post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is plainly against 
service connection for the cause of the veteran's death.  

First, the Board points out that the veteran was not service-
connected for any disabilities at the time of his death.  The 
Board recognizes the opinions from the appellant and her 
witnesses that the veteran's fatal malaria and pneumonia were 
incurred in or related to his active service.  However, as 
laypersons, the appellant and her witnesses are not competent 
to provide an opinion requiring medical knowledge, such as a 
question of diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, their own 
contentions are not probative to the question of the etiology 
of the veteran's death.  Id.

There is no medical evidence showing a nexus or link between 
the veteran's active service and his fatal malaria and 
pneumonia (as noted on his death certificate and the June 
1993 medical statement) or even pulmonary tuberculosis (as 
noted on the November 1997 medical certificate), such as a 
medical opinion linking them.  Ideally, such an opinion would 
be based on a review of the record.  In fact, there is no 
competent medical evidence relating any of the disorders 
identified as fatal to the veteran to his service.  The 
medical evidence of record shows that these conditions were 
first manifest many years after the veteran's service.  In 
addition, in the 1945 and 1946 affidavits the veteran denied 
wounds or illnesses during service.

The evidence also fails to show that the veteran had malaria 
or pulmonary tuberculosis within the applicable presumptive 
periods.  38 C.F.R. §§ 3.307, 3.309.  As noted above, the 
appellant and her witnesses have no competence to make 
medical diagnoses.  Thus their statements that the veteran 
had malaria at separation from service are not probative.  
Espiritu, supra.  They are also contradicted by the veteran's 
own 1945 and 1946 affidavits.  

The only medical evidence suggesting that the veteran had 
malaria within a few years of his service is the February 
1999 statement from A.L.V.  A.L.V. is not licensed to 
practice medicine and has no credibility.  As a result, any 
opinions set forth by A.L.V. are not probative or material to 
the appellant's claim.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

